DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/20/2019 is noted and has been considered, however entry 2 to US 7237574 is a duplicate of entry 1 in this IDS and has been lined through.

Specification
The disclosure is objected to because of the following informalities: Paragraph 1 on page 1 of the specification under the heading of “Cross Reference to Related Applications” should be amended to reflect the current status of the parent application recited therein.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,042,089 to Klein (Klein). Klein teaches a fluid treatment apparatus in the embodiment of figure 1 for example, including a fluid treatment apparatus located between a first chamber (9) and a second chamber (20)  and which if desired could be employed for conducting a slurry, the two chamber being separated by a choke nozzle structure (22) having an entrance in the first chamber and an exit in the second chamber, the choke nozzle comprising a converging section (18), a throat (2) and a backward facing step section (13), where the nozzle produces or promotes cavitation (see col. 1 line 56 to col. 2 line 22 for example). Klein also shows a gas inlet (3) tangentially arranged relative to the flow direction through the choke nozzle, thereby showing all aspects of the above claims since as stated above, Klein could, if desired be operated upon a slurry mixture in the manner recited, and it has been held that where a prior art apparatus could, if desired be operated in a recited manner upon a recited material, even if such a manner or operation or operation upon the recited material is not shown or suggested by the pruior art, then the actual manner or method of operation or the material to be worked upon by the apparatus cannot be relied upon to fairly further limit claims to the apparatus itself. See MPEP 2114 and 2115. 

With respect to claims 4-9,the nozzle of Klein teaches angles and distances including the instantly recited ranges (see columns 3 and 4 for example).
With respect to claim 10, Klein teaches successive backward facing steps (14, 15, 16).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the cited or applied prior art show or fairly suggest additional mixing nozzles of the instantly recited structure connected to the claimed choke nozzle structure as recited in instant claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0065869 is also cited as a further example of prior art slurry mixing and delivery apparatus.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733